

117 S2120 IS: United States–Israel Artificial Intelligence Center Act
U.S. Senate
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2120IN THE SENATE OF THE UNITED STATESJune 17, 2021Mr. Rubio (for himself, Ms. Cantwell, Ms. Rosen, and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo establish the United States–Israel Artificial Intelligence Center to improve artificial intelligence research and development cooperation.1.Short titleThis Act may be cited as the United States–Israel Artificial Intelligence Center Act.2.Establishment of Center(a)In generalThe Secretary of State, in consultation with the Secretary of Commerce, the Director of the National Science Foundation, and the heads of other relevant Federal agencies, shall establish the United States–Israel Artificial Intelligence Center (referred to in this section as the Center) in the United States.(b)PurposeThe purpose of the Center shall be to leverage the experience, knowledge, and expertise of institutions of higher education and private sector entities in the United States and Israel to develop more robust research and development cooperation in the areas of—(1)machine learning;(2)image classification;(3)object detection;(4)speech recognition;(5)natural language processing;(6)data labeling;(7)computer vision; and (8)model explainability and interpretability.(c)Artificial intelligence principlesIn carrying out the purposes set forth in subsection (b), the Center shall adhere to the principles for the use of artificial intelligence in the Federal Government set forth in section 3 of Executive Order 13960 (85 Fed. Reg. 78939).(d)International partnerships(1)In generalThe Secretary of State and the heads of other relevant Federal agencies, subject to the availability of appropriations, may enter into cooperative agreements supporting and enhancing dialogue and planning involving international partnerships between the Department of State or such agencies and the Government of Israel and its ministries, offices, and institutions. (2)Federal shareNot more than 50 percent of the costs of implementing the agreements entered into pursuant to paragraph (1) may be paid by the United States Government.(e)Authorization of appropriationsThere is authorized to be appropriated for the Center $10,000,000 for each of the fiscal years 2022 through 2026.